Citation Nr: 1822411	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  10-13 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals, right wrist injury with reflex sympathetic dystrophy (Major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  In April 2016, the Board notified the Veteran that the Veterans Law Judge who conducted her hearing was currently unavailable to participate in a decision on her appeal.  She was offered the opportunity for another hearing, but in May 2016, indicated that she did not want an additional hearing.

The Board previously remanded this matter in August 2014 and September 2016 for further evidentiary development.  Subsequent to the Board's September 2016 Remand, the RO granted a separate 30 percent evaluation for right wrist ulnar nerve condition in a July 2017 rating decision.  In essence, the neurologic deficit is now separately rated.  The Veteran has not challenged this evaluation and the Board will not further address it.


FINDINGS OF FACT

Residuals, right wrist injury with reflex sympathetic dystrophy manifested in limitation of motion, pain on movement and tenderness on palpation; there is no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for residuals, right wrist injury with reflex sympathetic dystrophy, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4. 40, 4.45, 4.59. 

Pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  .

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  As explained below, a uniform evaluation of 10 percent is warranted for the entire period on appeal.

The Veteran is in receipt of a 10 percent evaluation for residuals, right wrist injury with reflex sympathetic dystrophy under Diagnostic Code 5215.  The Veteran filed her increased rating claim on July 30, 2008.

Pursuant to Diagnostic Code 5215, a maximum 10 percent evaluation is warranted for either the major or minor extremity if dorsiflexion is less than 15 degrees or palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

A review of the evidence of record demonstrates the manifestations of the Veteran's right wrist disorder are consistent with a 10 percent evaluation under Diagnostic Code 5215, the maximum schedular evaluation.  Even considering functional loss due to pain and other factors, more than the maximum 10 percent assignable under Diagnostic Code 5215 simply is not possible, as a higher evaluation is not assignable on any basis.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In order for the Veteran to receive a disability rating in excess of 10 percent for her residuals, right wrist injury with reflex sympathetic dystrophy, she would have to meet the criteria under Diagnostic Code 5214 for ankylosis of the right wrist.  A review of the medical and lay evidence of record clearly establishes that there is not ankylosis.

In reaching this determination, the Board has considered the testimony regarding functional impairment.  The testimony is credible.  However, the current evaluation contemplates pain, limitation of motion, and the absence of ankylosis.  The testimony, even when accepted as true, does not provide a basis for a higher evaluation,

Extraschedular

In a February 2018 Post-Remand Brief, the Veteran's representative specifically raised the issue of entitlement to an extrachedular evaluation.  

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected right wrist disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right wrist disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria, specifically limitation of motion and functional loss resulting from pain and other manifestations, adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate her, including for her occupational impairment resulting from her right wrist disability.  Neurological manifestations stemming from the right wrist disability have been awarded a separate evaluation, as noted in the Introduction.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b) (1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for residuals, right wrist injury with reflex sympathetic dystrophy (Major) is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


